DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.
Applicant’s election without traverse of Invention I (claims 1 – 4) in the reply filed on June 27, 2022 is acknowledged.
Drawings
Figures 8 - 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a rotating mechanism comprising a rotor which holds the other side of the inner shaft … and rotates the inner shaft …” in the first paragraph after the preamble. The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the other side.” Secondly, the limitation positively recites a step of the ‘rotor holding and rotating the inner shaft of the bearing unit.’ Examiner notes that the preamble of the claim is directed towards an apparatus of ‘a bearing unit manufacturing device for manufacturing a bearing unit.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively recite step of ‘the rotor holding and rotating the inner shaft,’ such that the claim is directed towards a ‘method of manufacturing a bearing unit,’ or whether Applicant intends the limitation to recite functional language of the ‘rotor,’ such that the claim is directed towards ‘a bearing unit manufacturing device.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a rotating mechanism comprising a rotor which is capable of holding an other side of the inner shaft … and is further capable of rotating the inner shaft …”
Claim 1 further recites the limitation “the rotor being mounted below a processing area of the bearing unit” in the first paragraph after the preamble. The limitation is indefinite because the ‘processing area of the bearing unit’ is not a positively required element of the claim. Therefore, the metes and bounds of the limitation are unclear.
Claim 1 further recites the limitation “a swaging mechanism mounted above the processing area [of the bearing unit]” in the second paragraph after the preamble. The limitation is indefinite because the ‘processing area of the bearing unit’ is not a positively required element of the claim. Therefore, the metes and bounds of the limitation are unclear.
Claim 1 further recites the limitation “… a punch which is brought into contact with the swaged portion [of the bearing unit] …” Examiner notes that the preamble of the claim is directed towards an apparatus of ‘a bearing unit manufacturing device for manufacturing a bearing unit.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively recite step of ‘the punch being brought into contact with the swaged portion of the bearing unit,’ such that the claim is directed towards a ‘method of manufacturing a bearing unit,’ or whether Applicant intends the limitation to recite functional language of the ‘punch,’ such that the claim is directed towards ‘a bearing unit manufacturing device.’ For the purposes of this Office Action, Examiner will interpret the limitation as “… a punch which is capable of being brought into contact with the swaged portion …”
Claim 2 recites the limitation “a thrust generating mechanism which generates a thrust …” Examiner notes that the preamble of the claim is directed towards an apparatus of ‘a bearing unit manufacturing device for manufacturing a bearing unit.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively recite step of ‘the thrust generating mechanism generating a thrust,’ such that the claim is directed towards a ‘method of manufacturing a bearing unit,’ or whether Applicant intends the limitation to recite functional language of the ‘thrust generating mechanism,’ such that the claim is directed towards ‘a bearing unit manufacturing device.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a thrust generating mechanism which is capable of generating a thrust …”
Claim 2 further recites the limitation “… a linear actuator which outputs a rotating force …” Examiner notes that the preamble of the claim is directed towards an apparatus of ‘a bearing unit manufacturing device for manufacturing a bearing unit.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively recite steps of ‘a linear actuator outputting a rotating force,’ such that the claim is directed towards a ‘method of manufacturing a bearing unit,’ or whether Applicant intends the limitation to recite functional language of the ‘linear actuator,’ such that the claim is directed towards ‘a bearing unit manufacturing device.’ For the purposes of this Office Action, Examiner will interpret the limitation as “… a linear actuator which is capable of outputting a rotating force …”
Claim 3 recites the limitation “the fixed spindle.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisenkolb (German Patent Publication Number DE 10 2012 009 545 A1).
As to claim 1, Eisenkolb teaches a manufacturing device (machine translation, page 1, paragraphs 1 – 3), which is capable of manufacturing a bearing unit, the manufacturing device comprising: a rotating mechanism comprising a rotor which is capable of holding an other side of an inner shaft an axial direction from below and is further capable of rotating the inner shaft about a center axis of the inner shaft while the center axis is aligned with an up-down direction (figure, element 3 being the ‘rotating mechanism,’ see below; machine translation, page 5, paragraphs 21 – 22), the rotor being mounted below a processing area of the bearing unit (figure, elements 3 and 9, see below; machine translation, page 5, paragraph 22); and a swaging mechanism mounted above the processing area and comprising a punch which is capable of being brought into contact with a swaged portion of the bearing unit to plastically deform the swaged portion (figure, element 5 being the ‘swaging mechanism,’ see below; machine translation, pages 5 and 6, paragraphs 22, 25, and 26).

    PNG
    media_image1.png
    596
    552
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenkolb as applied to claim 1 above, and further in view of Hagiwara (International Publication Number WO 2016/194866).
Because Hagiwara is published in Japanese, all citations to Hagiwara will actually cite U.S. Patent Application Publication Number 2018/0149206, which claims priority from Hagiwara.
As to claim 2, while Eisenkolb teaches the punch being pressed to the swaged portion (pages 5 and 6, paragraphs 22, 25, and 26), Eisenkolb does not teach how the punch is pressed. Hagiwara is a manufacturing device, which is capable of manufacturing a bearing unit (abstract), the manufacturing device comprising: a rotor which hold the bearing unit from below, the rotor being mounted below a processing area of the bearing unit (figure 1, element 2 being the ‘rotor’; page 4, paragraph 43); and a swaging mechanism mounted above the processing area and comprising punch which is capable of being brought into contact with the swaged portion to plastically deform the swaged portion (figure 1, element 28 being the ‘punch’; pages 3 and 4, paragraph 37 and 47). Eisenkolb further teaches a thrust generating mechanism which is capable of generating a thrust for pressing the punch to the swaged portion, wherein the thrust generating mechanism comprises an electric motor and a linear actuator which outputs a rotating force of the electric motor as an axial force (figure 1, element 23 being the ‘thrust generating mechanism’; page 4, paragraph 39, wherein the ‘electric motor’ is the ‘electric motor’ and the ‘ball screw’ is the ‘linear actuator’). It would have been obvious to one skilled in the art to provide the punch of Eisenkolb with the thrust generating mechanism of Hagiwara, because Eisenkolb teaches the punch being pressed to the swaged portion so as to plastically deform the swaged portion, and Hagiwara teaches that the given thrust generating mechanism allows a punch to plastically deform a swaged portion (pages 3 – 4, paragraph 39).
As to claim 3, Hagiwara teaches that a linear actuator is provided in a region adjacent to a fixed spindle in a horizontal direction of the fixed spindle (figure 1, element 21 being the ‘fixed spindle’; pages 3 – 4, paragraphs 30 and 39).
As to claim 4, Eisenkolb teaches that the swaging mechanism comprises a bearing portion which supports the punch to be rotatable about a center axis of the punch (figure, upper element 7 being the ‘bearing portion’; machine translation, page 5, paragraph 21).
While Eisenkolb teaches the punch being pressed to the swaged portion (pages 5 and 6, paragraphs 22, 25, and 26), Eisenkolb does not teach how the punch is pressed. Hagiwara is a manufacturing device, which is capable of manufacturing a bearing unit (abstract), the manufacturing device comprising: a rotor which hold the bearing unit from below, the rotor being mounted below a processing area of the bearing unit (figure 1, element 2 being the ‘rotor’; page 4, paragraph 43); and a swaging mechanism mounted above the processing area and comprising punch which is capable of being brought into contact with the swaged portion to plastically deform the swaged portion (figure 1, element 28 being the ‘punch’; pages 3 and 4, paragraph 37 and 47); and a bearing portion which supports the punch to be rotatable about a center axis of the punch (figure 1, elements 34a and 34b being the ‘bearing portion’; page 3, paragraph 38). Hagiwara further teaches that the swaging mechanism further comprises: a fixed spindle whose rotation is constrained (figure 1, element 21 being the ‘fixed spindle’; page 3, paragraphs 30 - 33); wherein the punch is rotatable with respect to the fixed spindle (figure 1, elements 28 and 21). It would have been obvious to one skilled in the art to provide the manufacturing device of Eisenkolb with the fixed spindle of Hagiwara because Eisenkolb teaches the punch being rotated at an angle axially offset from the swaging portion (machine translation, page 5, paragraph 21), and Hagiwara teaches that the fixed spindle allows the punch to rotate in the axially offset manner (figure 1, element 21; page 3, paragraphs 30 – 33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726